PER CURIAM.
We withdraw our opinion dated November 15, 1999, and substitute the following.
AFFIRMED. However, as we did in Woods v. State, 740 So.2d 20 (Fla. 1st DCA), review granted, 740 So.2d 529 (Fla.1999), we certify the following question to the Florida Supreme Court:
DOES THE PRISON RELEASE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
*115Appellant’s motions for rehearing and rehearing en banc are denied.
ERVIN, LAWRENCE and PADOVANO, JJ., CONCUR.